Submission of controversy on an agreed statement of facts. In an action under article 7-B of the Tax Law to establish regularity of a tax sale, one of two newspapers, in printing the summons, notice and description of the property, pursuant to an order directing service of process by publication, transposed two lines of type in one issue of the publication. The defendants in the action were served by mail with the papers containing copies of the publication correctly describing the property affected. The plaintiff, a contract purchaser of land, resists defendant’s title as unmarketable because of the printer’s error. Judgment unanimously directed in favor of defendant, declaring that the subject title is not bad and unmarketable because of the newspaper printer’s error. As agreed in the stipulation, no costs. No opinion. Present — Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ.